Citation Nr: 1824458	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-26 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUE

Entitlement to service connection for cause of death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran had active duty service from February 1963 to May 1971 and from May 1971 to January 1990.  He died in September 2012.  The appellant is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2013 rating decision in which the RO, inter alia, denied the appellant's claim for service connection for cause of death.  In May 2013, the appellant filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2014 and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2014.

In November 2016, the appellant and her daughter offered testimony during a Board video conference hearing before the undersigned Veterans Law Judge.  A hearing transcript has been associated with the claims file.

As for the matter of representation, the Board notes that the appellant was previously represented by the American Legion (as reflected in a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, executed in October 2012) and the California Department of Veterans Affairs (as reflected in a VA Form 21-22, executed in September 2016).  In March 2017, the Board received a VA Form 21-22 appointing  the American Legion as the appellant's representative.  The Board recognizes the change in representation.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems. 

For reasons expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the appellant when further action, on her part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

The appellant contends that the Veteran's  death is the result of his active military service.  The Veteran's death certificate reflects that the Veteran's immediate cause of death was septic shock.  Severe pneumonia, congestive heart failure and esophageal cancer were listed as underlying causes of death.  At the time of death, the Veteran had not been awarded  service connection for any disabilities.  In a May 2013 rating decision , the AOJ granted service connection for tinnitus and for mixed conductive and sensorineural hearing loss, for accrued benefits purposes, and  assigned 10 percent and 0 percent (noncompensable) ratings, respectively, each   effective June 18, 2012.

Specifically, the appellant asserts that the Veteran had gastroesophageal reflux disease (GERD) and hypertension in service, which led to his carcinoma of the esophagus and congestive heart failure.  The appellant also claims that the Veteran's carcinoma of the esophagus was caused by or related to exposure to herbicides while serving in the Republic of Vietnam.  Finally, she contends that the Veteran had atherosclerotic heart disease due to exposure to herbicides during service that led to congestive heart failure, contributing to the cause of his death.  

Buddy statements from fellow service members, as well as, a temporary duty order, reflects that, during service,  the Veteran stepped foot in the Republic of Vietnam during the Vietnam era.  Atherosclerotic heart disease is listed as a presumptive disease associated with exposure to certain herbicide agents.  See 38 C.F.R. §§ 3.307, 3.309 (2017).  Furthermore, in December 2013, a private physician determined that the medical evidence revealed that the Veteran had atherosclerotic disease of the coronary arteries.  The physician concluded that the testing reports and history in the medical records he had reviewed all indicate the problem of ischemic heart disease.  Although it is not clear based on the statements of the private physician, it appears that the physician is indicating that the Veteran's ischemic heart disease may have caused or contributed to the Veteran's cause of death.  Furthermore, the evidence contains a November 2016 private medical opinion that the Veteran's esophageal cancer could have been caused by his exposure to Agent Orange during service, however, the physician did not provide any rationale in support of such opinion.  

The Board notes that, for a disability to have substantially or materially contributed to death, it is not enough to show that it causally shared in producing death, but it must be shown that there was a causal connection.  See 38 C.F.R.§  3.312(c) (2017)  see also Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  Nonetheless, as the private medical statements appear to  indicate that the Veteran had ischemic heart disease that may have contributed to the cause of the Veteran's death and esophageal cancer, which also contributed to his death, may have been caused by exposure to herbicide agents during service, the Board finds that a VA medical opinion-based on full consideration of the Veteran's documented medical history, and all lay assertions, and  supported by complete, clearly stated  rationale-is  needed to properly adjudicate the claim for service connection for cause of death.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Prior to obtaining a medical opinion in this case, to ensure that all due process requirements are met, and the record is complete, the AOJ should give the appellant another opportunity to provide information and/or evidence pertinent to the claim on appeal (particularly as regards any private (non-VA) treatment), explaining that she has a full one-year period for response.  See 38 U.S.C. § 5103(b) (2012); but see 38 U.S.C.A. § 5103(b)(3) (2017) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA),  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Send to the appellant and her  representative a letter requesting that the appellant provide information concerning, and, if necessary, authorization to obtain, any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the appellant furnish, or furnish appropriate authorization to obtain, all pertinent, outstanding private(non-VA) records related to the Veteran's care.

Clearly explain to the appellant that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the appellant responds, assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the appellant of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After completion of the above, and the receipt of any additional records, arrange to obtain from an appropriate VA physician a medical opinion addressing the relationship, if any, between the Veteran's death and his military service. 

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager ), to include a complete copy of this REMAND, must be made available to the designated physician , and the opinion must reflect full consideration of the Veteran's documented medical history and the appellant's assertions.

Following a review of all the relevant evidence the reviewing physician should render opinion, consistent with sound medical principles, addressing  the following:

(A) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's esophageal cancer was etiologically  related to herbicide exposure during active military service?   

(B) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran had ischemic heart disease to include atherosclerotic heart disease was the principal cause of death? 

In other words, was ischemic heart disease, either singly or jointly with some other condition, the immediate or underlying cause of death or was etiologically related thereto? 

(C) If the answer to (B) is negative, then is it at least as likely as not (i.e., 50 percent or greater probability) that the  Veteran's ischemic heart disease was a contributory cause of his death? 

In other words, did ischemic heart disease (1)) contribute substantially or materially to death, (2) combine to cause death, or (3) aided or lent assistance to the production of death?  Note: a causal connection must be shown; it is not sufficient to show that the disability casually shared in producing death. 

In addressing the above,  the physician  must consider and discuss all pertinent medical and other objective evidence, to include the Veteran's death certificate, the May 2013 private medical opinion, and the appellant's contentions that the Veteran had ischemic heart disease that caused or aggravated (worsened beyond natural progression) his congestive heart failure, resulting in his death.  

Complete, clearly-stated rationale for all conclusions reached must be provided.  In this regard, it would be helpful if the physician referenced medical evidence of record, as well as studies and/or medical articles, as part of his or her opinion.

4.  To help avoid another remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence (to include all that added to the VBMS and Virtual VA (Legacy Content Manager) file(s) since the last adjudication of the claim) and legal authority. 

6.  If the benefit sought on appeal remains denied, furnish to the appellant and her representative a supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this remand is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The appellant need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This remand must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).


